DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the original application filed on 08/21/2019.

Examiner's Statement of reason for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for measuring signal reception power of a terminal in a wireless communication system, the method comprising: receiving information on at least one of whether a transmission diversity mode coexists on a vehicle to everything (V2X) resource pool which is set by the terminal, the number of antenna ports used by the transmission diversity mode of another terminal for which the terminal intends to measure the signal reception power, and a transmission diversity scheme type of the another terminal; detecting a specific terminal performing a transmission diversity-based V2X transmission operation based on the information, and measuring a physical sidelink shared channel reference signal received power (PSSCH RSRP) for the specific terminal, the closest prior art, as previously recited, Chae et al. (US 20180115970) and Wang et al. (US 20190208441), are also generally directed to various aspects of transmitting and receiving, by V2X terminal, signal in wireless communication system. However, none of Chae and Wang teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 13.  For example, none of the cited prior art teaches or .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/SHUKRI TAHA/             Primary Examiner, Art Unit 2478